                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

CIVIL ACTION NO. 18-107-CJS

JENNIFER EILEEN BISCHOFF                                                              PLAINTIFF


v.                       MEMORANDUM OPINION AND ORDER


ANDREW SAUL, Commissioner 1
of the Social Security Administration                                               DEFENDANT

                                         **********

        Plaintiff Jennifer Bischoff brings this action under 42 U.S.C. § 405(g), challenging

Defendant Commissioner’s final decision denying her application for disability insurance benefits

under Title II of the Social Security Act. The parties have consented to the undersigned’s authority

to adjudicate this action pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil

Procedure. (See R. 18). At issue is whether the Administrative Law Judge (ALJ) erred in finding

Plaintiff “not disabled” within the meaning of the Social Security Act and therefore not entitled to

benefits. The Court, having reviewed the record and the parties’ dispositive motions, and for the

reasons set forth herein, will affirm the Commissioner’s decision.

I.     STANDARD OF REVIEW AND THE ADMINISTRATIVE PROCESS

       In reviewing the decision of an ALJ in social security cases, the only issues before the

reviewing court are whether the ALJ applied correct legal standards and whether the decision is

supported by substantial evidence. 42 U.S.C. § 423(a)(1), et seq. Substantial evidence means



       1
          Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019, during the
pendency of this action. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Commissioner
Saul is automatically substituted as a party.
                                                 1
“more than a mere scintilla but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 229 (1938)).                A

reviewing court may not try the case de novo, resolve conflicts in evidence, or decide questions of

credibility. See Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012).

       The Social Security Act requires the Commissioner to follow a five-step analysis when

making a determination on a claim of disability. Vance v. Comm’r of Soc. Sec., 260 F. App’x 801,

803-04 (6th Cir. 2008) (citing Abbot v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990)); Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001). First, a claimant must demonstrate that

she is not currently engaged in “substantial gainful activity.” Vance, 260 F. App’x at 803 (citing

20 C.F.R. §§ 404.1520(b), 416.920(b)). Second, if the claimant is not engaged in substantial

gainful activity, she must demonstrate that she suffers from a severe impairment. Id. at 803-04.

“A ‘severe impairment’ is one which ‘significantly limits . . . physical or mental ability to do basic

work activities.’” Id. at 804 (citing 20 C.F.R. §§ 404.1520(c), 416.920(c)). Third, if the claimant

is not performing substantial gainful activity, has a severe impairment that is expected to last for

at least twelve months, and the impairment meets or equals a listed impairment located at 20 C.F.R.

part 404, subpart P, appendix 1, then the claimant is presumed disabled regardless of age,

education, or work experience. Id. (citing 20 C.F.R. §§ 404.1520(d), 416.920(d)). Fourth, if the

impairment does not meet or equal a listed impairment, the claimant must show her impairment

prevents her from doing her past relevant work. Id. Lastly, even if the claimant cannot perform

her past relevant work, she is not disabled if she can perform other work that exists in the national

economy. Id. (citing Abbot, 905 F.2d at 923). Throughout this process, the claimant carries the

overall burden of establishing that she is disabled, but the Commissioner bears the burden of



                                                  2
establishing that the claimant can perform other work existing in the national economy. Id.

(quoting Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004)).

II.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff Jennifer Bischoff was 43 years old at the time of the alleged disability onset date,

and she has at least a high school education. (Administrative Record (A.R.) at 18-19). She alleged

disability due to narcolepsy, paralysis, and high blood pressure. (Id. at 96).

        Plaintiff filed an application for Disability Insurance Benefits on October 21, 2014,

alleging disability onset of July 31, 2013. (Id. at 166). The claim was denied initially on May 4,

2015, and again upon reconsideration on September 16, 2015. (Id. at 96, 102). Plaintiff appeared

and testified at an administrative hearing before ALJ Anne Shaugnessy on August 8, 2017. (Id. at

27). The ALJ also heard testimony from an impartial vocational expert (VE). (Id. at 50). After

receiving testimony and reviewing the record, the ALJ issued a written decision on October 30,

2017, finding Plaintiff not disabled under the Social Security Act and therefore not entitled to

benefits). (Id. at 20).

        The ALJ used the five-step sequential process to determine that Plaintiff was not disabled.

(Id. 10-20). See 20 C.F.R. § 404.1520(a). At step one, the ALJ determined that Plaintiff has not

engaged in substantial gainful activity since July 31, 2013, the alleged onset date of Plaintiff’s

disabilities. (Id. at 12) (citing 20 C.F.R. § 404.1571, et seq.). At step two, the ALJ found that

Plaintiff’s severe impairments consisted of narcolepsy, cataplexy, obstructive sleep apnea,

attention deficit hyperactivity disorder, and depression. (Id.) (citing 20 C.F.R. § 404.1520(c)). At

step three, the ALJ analyzed the Plaintiff’s impairments and the opinions of treating and

consultative physicians and found that Plaintiff did not have an impairment that meets or medically




                                                  3
equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Id. at 12-14).

        Before moving on to step four, the ALJ considered the entire record and determined that

Plaintiff Bischoff possessed the residual functional capacity to perform a full range of work at all

exertional levels, but with the following non-exertional limitations:

        [Plaintiff] cannot climb ladders, ropes, or scaffolds. She should avoid all exposures
        to hazards. She can understand and remember simple instructions. She can carry
        out simple tasks. She can interact occasionally with supervisors and coworkers and
        the public.

(Id. at 14).

        After explaining how she determined Plaintiff Bischoff’s residual functional capacity, the

ALJ found at step four that, based on this residual functional capacity, Plaintiff is unable to perform

her past relevant work. At the disability hearing, the ALJ heard testimony from an impartial

vocational expert who stated that based upon the residual functional capacity provided by the ALJ,

a hypothetical individual with the same vocational factors and residual functional capacity as

Plaintiff could not perform any of the Plaintiff’s past work. (Id. at 51). Based upon the testimony

of the vocational expert and consideration of Plaintiff’s vocational history, the ALJ found that

Plaintiff was unable to perform her past work.

        Even in light of this finding, the ALJ found at step five that, following the vocational

expert’s testimony, due to Plaintiff Bischoff’s age, education, work experience, and residual

functional capacity, Plaintiff Bischoff could successfully adjust to other work that exists in

significant numbers in the national economy. The ALJ used assembler, kitchen helper, and

conveyor feeder as representative occupations. (Id. at 19).

        Plaintiff appealed the ALJ’s decision to the Social Security Appeals Council and the

Appeals Council denied Plaintiff’s request for review. (Id. at 1). Since the Appeal’s Council

                                                  4
declined to review, the ALJ’s decision serves as the Commissioner’s final decision. Accordingly,

on June 25, 2018, having exhausted her administrative remedies, Plaintiff timely filed her

Complaint asserting the ALJ’s decision was contrary to law and seeking judicial review in this

Court. (R. 2). On October 22, 2018, Plaintiff filed a Motion for Judgment on the Pleadings. (R.

13). In response, Defendant filed a Motion for Summary Judgment on November 21, 2018. (R.

20). The matter is ripe for review on the parties’ dispositive motions.

III.   ANALYSIS

       On appeal, Plaintiff challenges the ALJ’s determination that Plaintiff is not disabled under

the Social Security Act, asserting that this determination is not supported by substantial evidence.

(See R. 13, at 1). Specifically, Plaintiff asserts that the ALJ did not properly analyze the opinion

of Plaintiff’s treating physician, Dr. Piotr Zieba, under the treating physician rule, despite the fact

that the opinion is entirely consistent with one of the consulting examiners, Dr. Vinod Muniswamy.

(R. 13-1, at 10). Further, Plaintiff asserts that the ALJ’s reasons for giving greater weight to other

medical opinions on record lack any reasonable explanation. (Id.).

       A.      The ALJ committed harmless error by not further elaborating on good reason
               for not giving Dr. Zieba’s opinion controlling weight or more deference.

       Plaintiff’s major contention in this case is that the ALJ failed to give controlling weight to

Dr. Zieba’s opinion. In social security disability cases, the ALJ must consider all medical opinions

received in evaluating a claimant’s case. See 20 C.F.R. § 404.1527. The ALJ generally gives

deference to the opinions of a treating source. See Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

408 (6th Cir. 2009) (citing 20 C.F.R. § 416.927(c)(2)). Good reason must be given for the rejection

of a treating physician’s opinion. See Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546 (6th Cir.

2004). If an ALJ finds the opinion of a treating source is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and “not inconsistent with other substantial evidence

                                                  5
in [the] case record” then the ALJ must give the opinion controlling weight. Id. (quoting 20 C.F.R.

§ 404.1527(d)(2)). Under the treating physician rule, if the adjudicator finds either of those two

criteria missing, then the ALJ is required to apply certain factors to determine the weight to give a

treating physician’s opinion. Hickey-Haynes v. Barnhart, 116 F. App’x 718, 723 (quoting Wilson,

378 F.3d at 544). These factors are, “the length of the treatment relationship and the frequency of

the examination, the nature and extent of the treatment relationship, supportability of the opinion,

consistency of the opinion with the record as a whole, and the specialization of the treating source.

. . .” Id.

         In this case, the ALJ’s treatment of Dr. Zieba as a treating physician is sparse. The ALJ’s

reasoning for the weight given to Dr. Zieba is that it “appears somewhat extreme in light of the

record, including the mild to moderate findings observed during the consultative psychological

evaluation.” (A.R. 18). In Social Security Ruling 96-2p, 1996 WL 374188, at *5 (1996), the Social

Security Administration interpreted its rules to require “sufficient specificity” when both

determining whether or not a treating physician gets controlling weight and then, if not, what

weight it will be given as outlined in the factors listed in 20 C.F.R. § 404.1527(c). As seen in

Wilson, 378 F.3d at 545, it is an “elemental principal of administrative law that agencies are bound

to follow their own regulations.” Wilson, 378 F.3d at 545. However, “an agency’s violation of its

procedural rules will not result in reversible error absent a showing that the claimant has been

prejudiced on the merits or deprived of substantial rights because of the agency’s procedural

lapses.” Id. at 546-47 (quoting Connor v. United States Civil Service Commission, 721 F.2d 1054,

1056 (6th Cir. 1983)).

         The ALJ’s treatment of Dr. Zieba’s opinion constitutes “harmless error” as defined by the

Sixth Circuit in regard to the explanation given when dealing with treating physicians. In Coldiron



                                                  6
v. Commissioner of Social Security, 491 F. App’x 435, 440 (6th Cir. 2010), the Court stated that

even if the ALJ’s assessment of a treating physician “failed to adequately comply with the good

reason requirement,” that such error would be harmless. The Court went on to say that “[v]iolation

of the [good reason] rule constitutes harmless error if the ALJ has met the goals of the procedural

requirement—to ensure adequacy of review and to permit the claimant to understand the

disposition of the case—even though he failed to comply with the regulation’s terms.” Id.

       The case at hand shares a lot of similarities with Coldiron. The ALJ did not give adequate

reason when dealing directly with Dr. Zieba’s opinion, but indirectly questioned the opinion by

showcasing inconsistencies in other opinions as well as examining statements by the Plaintiff

throughout treatment records. “An ALJ may accomplish the goals of [the good reason] procedural

requirement by indirectly attacking the supportability of the treating physician’s opinion or its

consistency with other evidence in the record.” Coldiron, 391 F. App’x at 441.

       When it comes to deciding whether or not a treating physician is entitled to controlling

weight, “the regulation requires ALJs to look to the record as a whole—not just to medical

opinions—to decide whether substantial evidence is inconsistent with a treating physician’s

assessment.” Hickey-Haynes, 116 F. App’x at 723-24. In reviewing the ALJ’s opinion, the ALJ

cites inconsistencies between Plaintiff’s complaints and medical opinions, finding that her

complaints during the testimony do not match up with the notes of her medical treatment or

evidence that she continued working, with the evidence shown in the consultative psychological

evaluation of Geoff Schwerzler, Psy.D., or the opinions of state agency medical experts Joshua

Rubin, Psy.D. and Dr. Mikhail Bargain.

       This indirect attack on the treating physician’s opinion accomplishes the goal of the

procedural requirements because of the fundamental deficiency in the medical source opinion on



                                                7
the record. As it is displayed in the record, Dr. Zieba’s opinion contains no support from medically

acceptable clinical and laboratory diagnostic techniques. The one doctor’s visit on record does

not provide any insight into the foundation of Dr. Zieba’s medical source opinion. (Id. at 393-

402). Plaintiff makes the contention that Dr. Zieba’s opinion is supported by “a polysomnogram,

multiple sleep latency test, a series of ESS questionnaires and Plaintiff’s complaints supporting

her impairment” as well as Dr. Muniswamy’s opinion that Plaintiff “might be unable to carryon

duties due to the narcolepsy and cataplexy.” (R. 13, at 14-15). While all that evidence does point

to Plaintiff’s issues with narcolepsy, and was examined when the ALJ reviewed the record, none

of it appears from the record to have anything to do with Dr. Zieba’s medical source opinion.

       Also, the Sixth Circuit has shown that a treating physician’s opinion that offers conclusions

based on areas outside of the physician’s expertise and treatment parameters will lack

supportability. In Coldiron, a cardiologist who treated a patient for heart failure offered a residual

functional capacity which appeared to be based primarily on obesity. Coldiron, 391 F. App’x at

440. This reasoning can also carry over into the case at hand because, in this instance, evidence

of narcolepsy, both in the record and in the comment of Dr. Muniswamy’s opinion, is being used

to argue for giving Dr. Zieba’s medical source opinion controlling weight under the treating

physician rule. However, there is no evidence in the record which indicates that Dr. Zieba treated

Plaintiff for narcolepsy. There is, in fact, evidence against it. Dr. Zieba, in the medical source

opinion, stated that he is treating Plaintiff for “ADHD” and “major depressive disorder.” (A.R. at

376). Plaintiff, in testimony to the ALJ, stated that Dr. Zieba was her “behavioral specialist.”

(A.R. at 45).

       In summary, the ALJ committed harmless error when not giving good reason for the weight

given to Dr. Zieba’s opinions.



                                                  8
       B.      The ALJ did not err when evaluating the weight given to the opinion by Dr.
               Muniswamy.

       As previously noted, the Code of Federal Regulations outlines how the Social Security

Administration considers medical opinions. See 20 C.F.R. § 404.1527. The Social Security

Administration looks at certain factors in considering the weight they give to any medical opinion.

20 C.F.R. § 404.1527(c). The six factors used in determining the weight of a medical opinion are

examining relationship, treatment relationship, supportability, consistency, specialization, and

other factors. Id. When determining how much weight to assign the opinion of a non-treating

source, there needs to be an examination of the factors provided in the regulations, such as how

consistent the opinion is with the record as a whole. See Ealy v. Comm’r of Soc. Sec., 594 F.3d

504, 514 (6th Cir. 2010) (citing 20 C.F.R. § 404.1527(c)).

       The main contention Plaintiff gives for according Dr. Muniswamy more weight is that it

and the opinion of Dr. Zieba are “entirely consistent with each other.” (R. 13-1, at 10). The

inference from the Plaintiff’s brief is that because Dr. Muniswamy is consistent with a treating

source physician, then it is improper to subordinate both opinions to the non-examining state

agency consultants.

       As stated above, Dr. Zieba’s medical source opinion does not concern the treatment of

narcolepsy or cataplexy. The line in which Plaintiff gives great weight in Dr. Muniswamy’s

opinion, that Plaintiff “might be unable to carryon duties” specifically concerns narcolepsy and

cataplexy. Without that tie to a treating physician’s opinion, there is nothing in the record which

would take the ALJ’s treatment of Dr. Muniswamy’s opinion outside of the protection of the

substantial evidence standard of review.

       While Dr. Muniswamy is a consulting examiner, consulting examiners are not entitled to

the same deference treating physicians are in relation to non-examining consultants. See Barker

                                                9
v. Shalala, 40 F.3d 789, 794 (1994). When filtered through the six factors in 20 C.F.R. §

404.1527(c)(2)-(6), the ALJ’s decision falls inside the “zone of choice within which

[administrative] decision makers can go either way, without interference by the courts.” See

Blakley, 581 F.3d at 406.

       The examining relationship with Dr. Muniswamy lasted for one visit. The supportability

and consistency is backed by some evidence in the record, as it could be true, from examining the

record, that Plaintiff “might be unable to carryon duties due to the narcolepsy and cataplexy.”

(A.R. at 300). Plaintiff had been diagnosed with narcolepsy in 1998. (A.R. at 336). Plaintiff was

treated for some time at the St. Elizabeth’s Sleep Disorder Center, where she reported having

difficulty with working at her job. (A.R. at 260-95). Plaintiff testified to the ALJ how she needed

much longer than four hours to do four hours’ worth of work. (A.R. at 33). However, there is

support for the other direction as well, enough that it would require the Court to reweigh the

evidence to change the ALJ’s finding, which is outside the standard of review in Social Security

benefit denial appeals. This positive evidence includes the exams of the state agency consultants

who found her to be not limited to moderately limited in functioning capacities, such as having

sustained attention for two-hour segments and being able to perform work at all exertional levels.

(A.R. at 76-91).

       In summary, for the Court to re-examine the weight given to Dr. Muniswamy’s opinion

impermissibly calls for the Court to reweigh the evidence. See Ulman, 693 F.3d at 714.

Accordingly, because the ALJ relied upon substantial evidence—such relevant evidence as what

a reasonable mind might accept as adequate to support a conclusion, the ALJ did not commit error

in finding that the opinion of Dr. Muniswamy was not entitled to greater weight.




                                                10
IV.       CONCLUSION

          For the reasons stated herein, Plaintiff’s arguments lack merit, and the ALJ’s decision is

supported by substantial evidence. Accordingly, IT IS ORDERED as follows:

          1)        The decision of the Commissioner is found to be supported by substantial evidence

and is hereby AFFIRMED;

          2)        Plaintiff’s Motion for Judgment on the Administrative Record and Pleadings

Pursuant to Fed. R. Civ. P. 12(c) (R. 13) is hereby DENIED;

          3)        Defendant Commissioner’s Motion for Summary Judgment (R. 20) is hereby

GRANTED; and

          4)        A     Judgment        in     favor    of   Defendant   Commissioner   will   be   entered

contemporaneously herewith.

          Dated this 30th day of September, 2019.




J:\DATA\social security\Orders\18-107 Bischoff MOO.docx




                                                               11
